DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the papers filed January 27, 2021.  Currently, claims 1-17 are pending.  

Election/Restrictions
Applicant's election without traverse of the mutation, a 4 base deletion of nucleotides 5308-5311 in the SETX gene, in the paper filed January 27, 2021 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.


Priority
This application claims priority 

    PNG
    media_image1.png
    167
    647
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 
	The unpatentability of abstract ideas was recently confirmed by the U.S. Supreme Court. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Bilski v. Kappos, 561 U.S. 593, 601 (2010).  
	The unpatentability of laws of nature was recently confirmed by the U.S. Supreme Court in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U.S. 175, 185 (1981); see also Bilski v. Kappos, 561 U.S. at 601 (2010).   The Supreme Court does acknowledge that it is possible “to transform an unpatentable law of nature,” but “one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 566 U.S. at 72 (quoting Gottschalk, 409 U.S. at 71–72). In Mayo, the Court found that “[i]f a law of nature is not patentable, the neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to Id. at 79 (quoting Flook, 437 U.S. at 590); see also Bilski, 561 U.S. at 593 (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’”) (quoting Diehr, 450 U.S. at 191–192). 
	The unpatentability of natural products was recently reconfirmed by the Supreme Court in Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, (2013).
	In Alice Corp., the Supreme Court reiterated the two-step test it devised in Mayo to determine patent eligibility for claims: “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78). 
	Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.

	Question 2A Prong I	
The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.  
Claims 1-5 are drawn to a method of assessing an individual for the presence or absence of a genetic polymorphism associated with AOA2, the method comprising assessing a test sample from the individual for the presence of a 4 base deletion of nucleotides 5308-5311. 
Claims 6-12 are directed to methods of diagnosing AOA2 in an individual comprising assessing a test sample from the individual for the presence of a mutation of interest in a first allele at a 4 base deletion of nucleotides 5308-5311 wherein the presence of the a 4 base deletion of nucleotides 5308-5311is indicative of AOA2 if at least one mutation associated with ataxia-ocular apraxia 2 Is also present in the second allele of the senataxin gene.  
Claims 13-17 are directed to methods of assessing an individual for carrier status for AOA2 by assessing a test sample for the individual for the presence of a 4 base deletion of nucleotides 5308-5311 in first and second alleles of the individual wherein the presence of the mutation of interest in the first allele of the senataxin gene and the absence of any mutation associated with AOA2 in the second allele of the senataxin gene is indicative of carrier status.  

A correlation that preexists in the human body is an unpatentable phenomenon.  Any association between SNPs in SETX and AOA2 is a law of nature/natural Prometheus, the relationship is itself a natural process that exists apart from any human action.  
The claims also require evaluating samples from subjects to detect variants which are associated with AOA2.  This association and diagnosing risk step is an abstract mental process.  It is further noted that the recitation of the assessing step is an action than can be performed mentally.  Particularly, the recitation of this step broadly reads on looking at a printout that lists a particular individual’s nucleic acid sequence.  As such, claims which simply recite these steps as broadly written do not involve a machine or transformation nor do they appear to require a transformation of a particular article.  As the claims broadly encompass mental activities they are considered to be directed to an abstract idea.   

Question 2A Prong II
The exception is not integrated into a practical application of the exception.  The claims does not recite any additional elements that integrate the exception into a practical application of the exception.  While the claim recites obtaining a sample and genotyping, this is not an integration of the exception into a practical application.  Instead these elements are data gathering required to perform the method.  Thus, the claim is “directed to” the exception. 

Accordingly, the claims are directed to judicial exceptions.

Question 2B
Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:
The claims do not include applying the judicial exception, or by use of, a particular machine.  The claims do not tie the steps to a “particular machine" and therefore do not meet the machine or transformation test on these grounds.  The use of machines generally does not impose a meaningful limit on claim scope.  
	The claims also do not add a specific limitation other than what is well-understood, routine and conventional in the field.  That is, the step of determining the presence of at least mutation, namely a 4 base deletion of nucleotides 5308-5311 was well known in the art at the time the invention was made.  
	Moreira et al. teaches a method of assessing in a human individual the absence of a genetic polymorphism by assessing a test sample from the individual for a 4 base deletion of nucleotides 5308-5311.   Moreira specifically teaches sequencing exons 1-18 and flanking intronic sequences.  
Duquette et al. teaches a method of assessing in a human individual the absence of a genetic polymorphism by assessing a test sample from the individual for a 4 base deletion of nucleotides 5308-5311.  Duquette specifically teaches sequencing the 26 exons and intron-exon junctions to identify pathogenic mutations in the SETX gene.  DNA was isolated from blood samples.

	The steps which are set forth in the claims must be taken or used by others to apply the disclosed law of nature, and they encompass using any of a variety of well-understood techniques in the prior art for detection.  
The claims are set forth at a high level of generality such that all methods for determining of the natural products are encompassed. The “assessing” and “determining” steps are insufficient to make the claims patent eligible.  
The determining step is a mere data gathering step that amounts to extra solution activity to the judicial exception.  It merely tells the users of the method to determine the genotype of a sample without further specification as to how the sample should be analyzed.   The claim does not recite a new, innovative method for such determination.  The determining step essentially tells users to determine the genotype through whatever known processes they wish to use.  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 112- Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

	The nature of the invention and breadth of claims
Claims 1-5 are drawn to a method of assessing an individual for the presence or absence of a genetic polymorphism associated with AOA2, the method comprising assessing a test sample from the individual for the presence of a 4 base deletion of nucleotides 5308-5311. 
Claims 6-12 are directed to methods of diagnosing AOA2 in an individual comprising assessing a test sample from the individual for the presence of a mutation of interest in a first allele at a 4 base deletion of nucleotides 5308-5311 wherein the presence of the a 4 base deletion of nucleotides 5308-5311is indicative of AOA2 if at least one mutation associated with ataxia-ocular apraxia 2 Is also present in the second allele of the senataxin gene.  

The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

	The unpredictability of the art and the state of the prior art
	The art teaches senataxin, the ortholog of a yeast RNA helicase, is mutant in ataxia-ocular apraxia 2 (see Moreira et al. Nature Genetics, Vol. 36, no. 3, pages 225-227, March 2004). Moreira teaches sequencing exons 1-18 and flanking intronic sequences in families with ataxia linked to this region and found 15 different disease-associated mutations in 15 families.  Moreira further teaches the identification of four variants resulting in amino acid changes and a silent nucleotide change on the normal chromosomes of healthy siblings or parents from several families, indicating that they were frequent polymorphisms (see Table 1).  Moreira identifies 5 of the 18 variations as polymorphisms rather than mutations.  Many of these polymorphisms are found as homozygous such that both alleles are “mutated.”  Thus, it is unpredictable which mutations are associated with AOA2 and which are mere neutral polymorphisms.  
	Duquette et al. (Am. Neurological Associations, Vol. 57, pages 408-414, 2005) teaches mutations in senataxin are responsible for Quebec cluster of ataxia with neuropathy.  Duquette teaches the screening of control samples uncovered a total of 
	Fogel et al. (Neurology, Vol. 67, pages 2083-2084, December 2006) teaches novel mutations in the senataxin DNA/RNA helicase domain in ataxia with oculomotor apraxia 2.  Fogel teaches that further study of the functional role of the senataxin protein will be required to fully explain the molecular pathogenesis that differentiates AOA2 and ALS4.  
While the state of the art and level of skill in the art with regard to the detection of polymorphic alleles is high, the level of unpredictability in associating any particular allele with a specific phenotype is even higher. The high level of unpredictability is demonstrated by the prior art, and the post filing art. There is a large body of knowledge in the prior art related to polymorphisms in general, and their association with diseases or disease states. However, the art is highly unpredictable with regard to the functionality of polymorphic sites in genomic DNA. After a screening assay identifies polymorphisms, it is unpredictable whether any such polymorphisms would be associated with any phenotypic trait, such as a disease state. For example, Hacker et al. teaches that they were unable to confirm an association between a gene polymorphism and ulcerative colitis in a case where prior studies suggested such a relationship would exist since the relationship had been identified in a different population (Hacker et al. Gut, 1997, Vol. 40, pages 623-627). Even in cases where an association between a particular gene and a disease state is known to exist, such as with the LPL gene and heart disease risk or the p-globin gene and sickle cell anemia, researchers have found that when using SNP (single nucleotide polymorphism analysis) it was difficult to associate SNPs with disease states or to even identify key genes as 
The art teaches genetic variations and associations are often irreproducible.  Hirschhorn et al. (Genetics in Medicine.  Vol. 4, No. 2, pages 45-61, March 2002) teaches that most reported associations are not robust.  Of the 166 associations studied three or more times, only 6 have been consistently replicated.  Hirschhorn et al. suggest a number of reasons for the irreproducibility of studies, suggesting population stratification, linkage disequilibrium, gene-gene or gene-environment interactions, and weak genetic effects and lack of power are possible factors that lead to such irreproducibility.  Hirschhorn et al. caution that the current irreproducibility of most association studies should raise a cautionary alarm when considering their use as diagnostics and prognostics (p. 60, Col. 2).  Thus, Hirschhorn cautions in drawing conclusions from a single report of an association between a genetic variant and disease susceptibility.  
Additionally, Ioannidis (Nature Genetics, Vol. 29, pages 306-309, November 2001)  teaches that the results of the first study correlate only modestly with subsequent research on the same association (abstract).  Ioannidis teaches that both bias and genuine population diversity might explain why early association studies tend to overestimate the disease protection or predisposition conferred by a genetic polymorphism (abstract).  
	The art teaches that presence of SNPs in the same gene does not indicate that each of the genes is associated with the same diseases.  Meyer et al. (PG Pub 2003/0092019), for example, teaches that SNPs in the CADPKL gene are not each associated with neuropsychiatric disorders such as schizophrenia.  Specifically Meyer teaches that cadpkl5 and cadpkl6 are not associated with the disease, however cadpkl7 has a p-value of less than 0.05, therefore an association exists.  Each of these polymorphisms are SNPs within the CADPKL gene, however, it is apparent that they are not all associated in the same manner with disease.  Thus, Meyer exemplifies that 
Lucentini (The Scientist; 2004, vol 24, page 20) teaches that most gene association studies are typically wrong. Lucentini teaches that it is strikingly common for follow-up studies to find gene-disease associations wrong (left column, 3rd paragraph). Lucentini teaches that two recent studies found that typically when a finding is first published linking a given gene to a disease there is only roughly a one-third chance that the study will reliably confirm the finding (left column, 3rd paragraph). Lucentini teaches that bigger sample sizes and more family-based studies, along with revising statistical methods, should be included in the gene association studies (middle column, 1 st complete paragraph). In the instant case, the specification only provides information that the variant exists, but provides no guidance that has any potential diagnostic effect

	Guidance  in the Specification.
The specification provides no evidence that a 4 base deletion of nucleotides 5308-5311 is associated with AOA2 disease.  The specification teaches mutations in SETX previously associated with AOA2 (see Table 1, page 13).  The specification teaches obtaining whole blood from patients and extracting DNA.  The specification teaches all of the SETX coding exons were sequenced and mutations were identified.  Sequences were compared to the SETX mRNA sequence, shown in SEQ ID NO: 1 (page 16).  Several mutation in the SETX gene "associated with AOA2" were identified (see Table 2).  The elected invention is drawn to a 4 base deletion of nucleotides 5308-5311. 

The remainder of the mutations were heterozygous and were associated with AOA2 because the individuals having those mutation in one allele were symptomatic for AOA2 and also had a second mutation associated with AOA2 present in the second allele (page 17).  
	The specification does not discuss whether these mutations were found in normal subjects.  If they are found in normal individuals, it is unclear how carrier status could be inferred by heterozygous.  Additionally, the specification appears to state that 5 of the mutations were homozygous in patients but required that information in combination with AOA2 symptoms.
The guidance provided by the specification amounts to an invitation for the skilled artisan to try and follow the disclosed instructions to make and use the claimed invention.   

	Quantity of Experimentation
	The quantity of experimentation in this area is extremely large since there is significant number of parameters which would have to be studied to enable the practice of the invention as broadly as claimed.  
	Claim 1 is directed to assessing an individual for the presence or absence of a genetic polymorphism associated with AOA2.  It is unclear that a 4 base deletion of nucleotides 5308-5311 is associated with AOA2.  The specification identified several mutations in SETX however fails to provide any analysis as to whether these mutations are associated with AOA2.  There is no analysis of whether the mutations are found in normal individuals or how the mutations are associated with AOA2.  It is unclear 
Claim 6 is drawn to methods for diagnosing AOA2 in any individual by detecting the presence of a mutation of interest in a first allele of the SETX gene wherein the presence of the mutation of interest in the first allele of the SETX gene is indicative of APO2 if at least one mutation associated with AOA2 is also present at the second allele.  It is unclear whether the claim is referring to a second allele at a different cDNA position or whether the second allele is referring to the second copy of the same position (i.e. homozygosity).  Claim 8 appears to require the first and second alleles are of the same mutation.  
	Claims 6 and 13 are drawn to assessing a test sample for a mutation and making a correlation.  Neither the specification nor the art provide guidance to the skilled artisan how to determine if the individual is diagnosed with AOA2 or a carrier of AOA2.  As discussed above, the specification does not provide any discussion as to whether the mutation is found in normal individuals.  The art teaches that many mutations in the SETX genes which are associated with AOA2 are found in normal individuals (see Moreira).  Thus, the mere presence of a mutation at one allele would not be indicative of an associated AOA2 mutation.  Many mutations in genes are neutral and do not affect the function of the gene in association with a particular disease.  An individual that carries one of these neutral mutations would not carry a mutation associated with AOA2.   As discussed in the art, the association of genotype and traits such as AOA2 are unpredictable.  Large association studies with replication are required to verify the authenticity of the association.  Here, there does not appear to be any analysis or association studies to provide an association with any statistical confidence.  

This would require significant inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.

	Level of Skill in the Art
	The level of skill in the art is deemed to be high.

	Conclusion
  	In the instant case, as discussed above, in a highly unpredictable art where the association of mutations and diseases is unpredictable, the lack of guidance in the specification fails to provide the skilled artisan how to use the claimed invention.  
Further, the prior art and the specification provides insufficient guidance to overcome the art recognized difficulties of association studies.  Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity  of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-17 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
A)  Claims 1-5 are indefinite because it is unclear whether the method encompasses assessing an individual for the presence or absence of a genetic polymorphism or whether the claims are limited to detecting presence of the mutation.  The preamble appears to encompass both the presence and absence of a mutation however the final process is drawn to the presence.  Thus, it is unclear what the claim encompasses. 
B)  Claims 6-17 are drawn to methods for diagnosing AOA2 in any individual by detecting the presence of a mutation of interest in a first allele of the SETX gene wherein the presence of the mutation of interest in the first allele of the SETX gene is indicative of AOA2 if at least one mutation associated with AOA2 is also present at the second allele.  It is unclear whether the claim is referring to a second allele at a different cDNA position or whether the second allele is referring to the second copy of the same position (i.e. homozygosity).  Claim 8 appears to require the first and second alleles are of the same mutation.  Clarification is requested.  Claims 13-17 are similarly unclear whether the alleles are within one position of the gene or in separate positions of the gene.  
C)  Claims 13-17 is directed to a method for detecting the presence of the mutation in the first allele of the senataxin gene and the absence of any mutation 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-6, 9-17 are rejected under 35 U.S.C. 102(b) as being anticipated by Moreira et al. (Nature Genetics, Vol. 36, No. 3, March 2004).
	With particular regard to the wherein clause that requires the presence of a mutation is indicative of the presence of a genetic polymorphism associated with AOA2 and diagnosing AOA2, Moreira is silent as to the wherein clause and the mutation is indicative of AOA2. However, the instant specification does not define what is required by to "identify" a subject as likely of having AOA2 or diagnosing AOA2, other than determining the alleles present at the polymorphic position. The specification merely indicates that once the allele is detected, then the susceptibility is correlative to the allele without any additional process step. As such, then the wherein clause is interpreted as a necessary result of the genotyping and assessing steps. That is, once it is known what allele is present, the diagnosis has been determined. The specification does not appear to require or suggest anything further is required.

	With regard to Claim 13, the only active method step in the method is assessing a test sample from the individual for the presence of a mutation of interest.  This claim does not require finding the mutation, only assessing.  Moreira teaches assessing by sequencing.  

Claims 1-6, 9-17 are rejected under 35 U.S.C. 102(b) as being anticipated by Duquette et al. (Am. Neurological Association, Vol. 57, pages 408-414, 2005).
With particular regard to the wherein clause that requires diagnosing AOA2 and the presence of a mutation is indicative of the presence of a genetic polymorphism associated with AOA2, Duquette is silent as to the wherein clause and the mutation is indicative of AOA2. However, the instant specification does not define what is required by to "identify" a subject as likely of having AOA2 or diagnosing AOA2, other than determining the alleles present at the polymorphic position. The specification merely indicates that once the allele is detected, then the susceptibility is correlative to the allele without any additional process step. As such, then the wherein clause is interpreted as a necessary result of the genotyping and assessing steps. That is, once it is known what allele is present, the diagnosis has been determined. The specification does not appear to require or suggest anything further is required.

With regard to Claim 13, the only active method step in the method is assessing a test sample from the individual for the presence of a mutation of interest.  This claim does not require finding the mutation, only assessing.  Moreira teaches assessing by sequencing.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Claims 1-19 of U.S. Patent No. 7,704,691 and Claims 1-17 of U.S. Patent 8,192,933 and Claims 1-17 of U.S. Patent No. 8,785,122 and Claims 1-7 of US Patent 9,611,512.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by or would have been obvious over, the reference claim(s).  See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).
	Although the conflicting claims are not identical, they are not patentable distinct from each other because Claims 1-17 of the instant application is generic to all that is recited in Claim 6 of U.S. Patent No. 7,704,691.  That is, Claim 6 of U.S. Patent No. 7,704,691 falls entirely within the scope of Claim 1, or in other words, Claim 1 is anticipated by Claim 6 of U.S. Patent No. 7,704,691.  It is noted that the restriction requirement was withdrawn in part on December 29, 2009 and the allowable combinations were rejoined and allowed.  Here, claims 1, 6 of U.S. Patent No. 7,704,691 recites:
1.  A method of assessing a human individual for the presence of a genetic polymorphism associated with ataxia-ocular apraxia 2 (AOA2), the method comprising 
a) assessing a test sample from the individual for the presence of a mutation of interest in the senataxin (SETX) gene, wherein the mutation of interest is a 4 base deletion of nucleotides 369-372 
b) detecting the presence of the 4 base deletion of nucleotides 369-372 wherein the nucleotide numbering is as shown in SEQ ID NO: 1, and 
wherein the presence of the mutation of interest is indicative of the presence of a genetic polymorphism associated with ataxia-ocular apraxia 2. 
 
a 4 base deletion of nucleotides 5308-5311…. 
 

The conflicting claims of U.S. Patent No. 8,192,933  and  U.S. Patent No. 8,785,122 are similarly not patentably distinct.  

Here, claims 6, 7 of U.S. Patent No. 8,192,933 recites:
6.  A method of diagnosing ataxia-ocular apraxia 2 (AOA2) in a human individual with ataxia, comprising (a) assessing a test sample from the individual for the presence of at least one mutation of interest in a first allele of the senataxin (SETX) gene of the individual, wherein the mutation of interest is a 4 base deletion of nucleotides 4633-4636 in a first allele of the 
senataxin (SETX) gene, wherein the nucleotide numbering is as shown in SEQ ID NO:1, and (b) diagnosing the individual as having AOA2 when said  base deletion of nucleotides 4633-4636 is detected in the first allele of the senataxin gene, and any mutation associated with ataxia-ocular apraxia 2 is present in a second allele of the senataxin gene. 
 
    7.  The method of claim 6, wherein the second allele of the senataxin (SETX) gene comprises at least one mutation of interest selected from the group consisting of:…h) a 4 base deletion of nucleotides 5308-5311;  …...


Here, claims 1, 5 of U.S. Patent No. 8,785,122 recites:
1.  A method of detecting a genetic polymorphism in a human individual, comprising: 
	detecting in a test sample from a human individual at least one mutation of interest in a senataxin (SETX) gene comprising SEQ ID NO:1, wherein the at least one mutation of interest results in a premature STOP codon causing truncation of the encoded SETX protein, wherein the one mutation of interest is 
a single base transition C.fwdarw.T at position 4234 of the SETX gene, and wherein the presence of the single base transition 
 
    5.  The method of claim 1, wherein the at least one mutation of interest includes an additional mutation selected from the group consisting of: …  f) a 4 base deletion of positions 5308-5311…
 

Here, claims 1  of U.S. Patent No. 9,611,512 recites:
1. A method of detecting a mutation in at least one allele of senataxin (SETX) gene, comprising: amplifying all or a fragment of the SETX gene in a test sample from an individual with a pair of primers; and detecting the presence of at least one mutation of interest in the SETX gene, wherein the mutation of interest is selected from the group consisting of: ….. f) a 4 base deletion of nucleotides corresponding to nucleotides 5308-5311 of SEQ ID NO:1;….


Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jeanine Goldberg whose telephone number is (571) 272-0743.  The examiner can normally be reached Monday-Friday from 7:00 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla, can be reached on (571) 272-0735.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

The Central Fax Number for official correspondence is (571) 273-8300.  
	



/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        February 7, 2021